UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
Criminal Action No. 07cr049
RONALD JEROME LAWSON,
Defendant.

ORDER

This case is before the Court upon the receipt of a Report and Recommendation [24]
dated May l l, 2012, from Magistrate Judge Deborah Robinson. No objections to the Magistrate
Judge’s Report and Recommendatio; have been received by the Court.

Accordingly, it is this d day of May, 2012,

ORDERED that the Report and Recommendation [24] filed on May ll, 2012, in the
above-captioned case is hereby ADOPTED, and accordingly, Defendant’s supervised release is
revoked. lt is

FURTHER ORDERED that a Sentence shall be addressed and imposed at a Court

hearing on June 13. 2012. at 9:30 a.rn. in Courtroom 28A.

cwa »